



COURT OF APPEAL FOR ONTARIO

CITATION: Angus v. Port Hope (Municipality), 2017 ONCA 637

DATE: 20170803

DOCKET: C62496

Strathy C.J.O., Gillese and Pardu JJ.A.

BETWEEN

Ian Angus
and Dean Ross

Applicants

(
Respondent
)

and

Municipality of Port Hope

Respondent

(Appellant)

Chris G. Paliare, Richard P. Stephenson and Lindsay
    Scott, for the appellant

Alan J. Lenczner, Q.C. and Paul-Erik Veel, for the
    respondent

Heard: April 18, 2017

On appeal from the judgment of Justice John R. McCarthy
    of the Superior Court of Justice, dated June 30, 2016, with reasons reported at
    2016 ONSC 4343.

COSTS ENDORSEMENT

[1]

The Municipality of Port Hope was wholly successful on the appeal and
    cross-appeal (the appeal).  In the ordinary course, it would be entitled to
    its costs of the Application and appeal.  The parties have agreed on the amount
    of those costs - $53,319.11 for the Application and $40,000 for the appeal.

[2]

However, the parties have not been able to agree on entitlement.  Mr.
    Angus submits that this is an appropriate case in which no costs should be
    awarded.  His submission rests on his contention that: the matter was brought
    by him as a representative of all residents of the former Hope Township, now
    Ward 2 of Port Hope; it was a matter of public interest: and, the issues raised
    were novel.

[3]

We do not accept this submission.

[4]

Mr. Angus did not act in a representative capacity.  He acted to
    vindicate the private financial interests of Ward 2 ratepayers, of whom his
    wife was the largest residential taxpayer. Further, the issues raised do not
    have a significant and widespread societal impact.  Moreover, their resolution depended
    on the application of well-known legal principles to a
sui generis
,
fact-specific contract.

[5]

In our view, in these circumstances, it would be unjust to require the
    Port Hope taxpayers to bear the financial burden of this lawsuit, commenced by
    a single citizen in its community.

[6]

Accordingly, we order costs of the Application and the appeal to the
    Municipality in the agreed-on sum of $93,319.11, all inclusive.

G.R. Strathy C.J.O.

E.E. Gillese J.A.

G. Pardu J.A.


